Seth D. Jedlicka v. State of Maryland
No. 30, September Term 2021



Criminal Procedure – Constitutional Law – Juvenile Offenders – Life Sentences. In
Carter v. State, 461 Md. 295 (2018), the Court set forth a test for determining whether a
lengthy term-of-years sentence with a significant period of parole ineligibility is a de facto
sentence of life without the possibility of parole, which the Eighth Amendment forbids for
juvenile non-homicide offenders. Under that test, an aggregate 60-year sentence with
parole eligibility after 25 years is not a de facto life sentence.
Criminal Procedure – Constitutional Law – Sentencing of Juvenile Offender. A
sentence of life with all but 60 years suspended is not grossly disproportionate for a juvenile
offender convicted of first-degree felony murder.
Criminal Procedure – Constitutional Law – Sentencing of Juvenile Offender –
Individualized Consideration. As outlined in Miller v. Alabama, 567 U.S. 460 (2012),
before a court sentences a juvenile offender to life in prison without the possibility of
parole, the Eighth Amendment to the United States Constitution requires that the offender
receive an individualized sentencing proceeding in which the sentencing court has
discretion to impose a lesser sentence and can consider the offender’s youth and attendant
circumstances as mitigating factors. This requirement applies only to cases in which a
juvenile homicide offender is sentenced to life without parole and not to cases involving a
lesser sentence.
Criminal Procedure – Constitutional Law – Maryland Constitution – Sentencing of
Juvenile Offender. Article 25 of the Maryland Declaration of Rights is generally
interpreted coextensively with the Eighth Amendment of the United States Constitution.
In general, Article 25 does not require a different process than the Eighth Amendment for
the sentencing of a juvenile offender who receives a sentence of life in prison with the
possibility of parole.
Circuit Court for Cecil County
Case No. 07-K-10-000470
Argued: January 11, 2022                                                                    IN THE COURT OF APPEALS
                                                                                                 OF MARYLAND

                                                                                                         No. 30
                                                                                                 September Term, 2021


                                                                                                  SETH D. JEDLICKA
                                                                                                          V.

                                                                                                STATE OF MARYLAND

                                                                                                   *Getty, C.J.,
                                                                                                   *McDonald
                                                                                                   Watts
                                                                                                   Hotten
                                                                                                   Booth
                                                                                                   Biran
                                                                                                   Gould,
                                                                                                          JJ.


                                                                                               Opinion by McDonald, J.


                                                                                                Filed: August 26, 2022

                                                                                   *Getty, C.J., and McDonald, J., now Senior Judges,
                                                                                   participated in the hearing and conference of this
                                                                                   case while active members of this Court. After
                                                                                   being recalled pursuant to Maryland Constitution,
                                                                                   Article IV, §3A, they also participated in the
                                                                                   decision and adoption of this opinion.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                      2022-08-26
                      09:32-04:00


Suzanne C. Johnson, Clerk
       Over the last two decades, there have been significant developments in the law

governing the sentencing, and the potential release from confinement, of juvenile offenders

who commit serious crimes. Changes have come at the state and federal levels, through

both the courts and the legislative process. The Supreme Court has held that the Eighth

Amendment to the United States Constitution categorically forbids sentencing a juvenile

non-homicide offender to life without the possibility of parole and requires an

individualized sentencing process before such a sentence may be imposed on a juvenile

homicide offender.1 This Court has determined that certain lengthy sentences expressed

as a term of years with a lengthy period of ineligibility for parole may be de facto sentences

of life without parole and therefore may also violate the Eighth Amendment when imposed

on juvenile non-homicide offenders.2 The General Assembly has both reformed the parole

process and, for juvenile offenders sentenced as adults, provided another avenue for release

of those who can demonstrate maturity and rehabilitation following a substantial period of

incarceration.3

       In 2010, Petitioner Seth Jedlicka was convicted of first-degree felony murder and

other crimes for his involvement, at age 16, in a burglary that resulted in the murder of one

of the victims. In 2011, he was sentenced to life in prison with all but 60 years suspended




       1
           Graham v. Florida, 560 U.S. 48 (2010); Miller v. Alabama, 567 U.S. 460 (2012).
       2
           Carter v. State, 461 Md. 295 (2018).
       3
         Chapter 61, Laws of Maryland 2021 (Juvenile Restoration Act); Chapter 30, 1st
Spec. Sess., Laws of Maryland 2021 (eliminating requirement for Governor’s approval for
parole of inmate serving life sentence).
for the murder conviction and a concurrent aggregate 60-year sentence for the other

offenses. He will be eligible for parole after serving 25 years of his sentence, at which time

he will be 42 years old. Mr. Jedlicka filed a motion to correct an illegal sentence arguing

that his sentencing proceeding failed to comply with the constitutional protections

recognized in recent decisions of the Supreme Court and this Court.

       The Circuit Court and the Court of Special Appeals both rejected Mr. Jedlicka’s

argument. We agree. Mr. Jedlicka’s sentence is not a de facto sentence of life without

parole. He will have multiple meaningful opportunities for release based on demonstrated

maturity and rehabilitation with a hope of spending some significant portion of his life

outside of prison. And, in any event, his sentencing proceeding did not violate the Eighth

Amendment’s application to certain juvenile offenders, as construed by recent Supreme

Court decisions.

                                              I

                                        Background

A.     Developments in the Sentencing of Juvenile Offenders

       1.     Recent Case Law on Life Sentences and Juvenile Offenders

       Prohibiting life without parole sentences for juvenile non-homicide offenders

       In 2010, in the first of a series of four decisions on life sentences and juvenile

offenders, the Supreme Court held that, for a juvenile non-homicide offender, the Eighth

Amendment forbids imposition of a sentence of life without parole. Graham v. Florida,




                                              2
560 U.S. 48 (2010).4 Such offenders must have “some meaningful opportunity to obtain

release based on demonstrated maturity and rehabilitation.” Id. at 75. The Court held that

the Eighth Amendment’s prohibition of cruel and unusual punishment embodies the

“precept of justice that punishment for crime should be graduated and proportioned to the

offense.” Id. at 59, quoting Weems v. United States, 217 U.S. 349, 367 (1910). The Court

acknowledged that “when compared to an adult murderer, a juvenile offender who did not

kill or intend to kill has a twice diminished moral culpability. The age of the offender and

the nature of the crime each bear on the analysis.” Id. at 69. The Court also determined

that none of the four legitimate penological objectives – retribution, deterrence,

incapacitation, and rehabilitation – justified such a sentence. Id. at 71. Thus, in the specific

case of juvenile non-homicide offenders, the punishment of life without parole is

categorically disproportionate.

       Dealing with de facto sentences of life without parole

       Applying the holding in Graham, this Court later held that a lengthy term-of-years

sentence with a remote possibility of parole can, in certain circumstances, be a de facto

sentence of life without parole that is also prohibited by the Eighth Amendment for juvenile

offenders. Carter v. State, 461 Md. 295, 350 (2018). This conclusion was a matter of

common sense; otherwise, a sentencing court could easily circumvent the constraints of the

Eighth Amendment by stating a sentence in numerical terms that exceed any reasonable

possibility of parole during the defendant’s life. Id. at 347-49. The Court also concluded


       4
        The other three cases are Miller v. Alabama, 567 U.S. 460 (2012); Montgomery v.
Louisiana, 577 U.S. 190 (2016); and Jones v. Mississippi, 141 S. Ct. 1307 (2021).
                                               3
that no penological theory justified treating a sentence that effectively condemned a

juvenile non-homicide offender to die in prison any differently than an explicit sentence of

life without parole. Id. at 350.

       The Court’s holding in Carter necessarily raised the question of when a term of

years is a de facto life-without-parole sentence that offends the Eighth Amendment. The

Court declined to identify a specific period of parole ineligibility that equates to a de facto

life sentence without parole. A complicating aspect of some term-of-years sentences is

that they aggregate penalties imposed for multiple criminal episodes. When determining

whether a given sentence is cruel or unusual, a reviewing court cannot ignore the context

in which the sentence was imposed. Thus, the Court outlined a two-step analysis in which

a reviewing court determines (1) whether the terms of the sentence potentially equate to

life without parole, and (2) when the sentence is an aggregate one based on multiple

convictions, whether the crimes underlying those convictions are closely related in time

and circumstance.

       The first part of the analysis, which applies to any term-of-years sentence, assesses

the period of parole ineligibility in light of certain “benchmarks.” The benchmarks

identified in Carter included: (1) the offender’s natural life expectancy; (2) the parole

eligibility of an offender serving a life sentence; (3) a 50-year threshold; (4) legislative

reforms in the wake of Graham; and (5) the typical retirement age. 461 Md. at 351-56.

The Court did not explicitly adopt any single benchmark, preferring instead to allow

reviewing courts flexibility in conducting the analysis.



                                              4
       When a lengthy term-of-years sentence results from a single conviction, the

reviewing court need not look beyond the benchmarks to assess whether the sentence is in

fact one of life without parole. However, the second step is required when a particular

sentence that appears under the benchmarks to equate to a de facto sentence of life is

actually the aggregate of multiple sentences for different convictions. This second step

applies only to “stacked” sentences that represent the aggregation of multiple terms of

incarceration. 461 Md. at 356-61. Here, the Carter Court borrowed two related principles

from prior cases regarding proportionality – that whether a sentence is excessive under the

Eighth Amendment “can never be litigated in the abstract but must be assessed on a case-

by-case basis” and that “proportionality [is measured] not by comparing the sentence with

the label of the crime … but by comparing the sentence with the behavior of the criminal

and the consequences of his act.” Id. at 356, quoting Thomas v. State, 333 Md. 84, 97

(1993). To guide courts in conducting a similar case-by-case review in the specific context

of identifying a de facto life-without-parole sentence, the Court sketched out a spectrum of

juvenile offender culpability:

               … At one end of the spectrum, an individual may embark on a serious
       crime spree, involving, for example, a series of armed robberies or sexual
       assaults over weeks or months or even years. Whether the crimes are
       prosecuted together or separately, the courts may sentence the individual to
       significant periods of incarceration for each incident. These circumstances
       are least likely to warrant the aggregate sentence being treated as a de facto
       life sentence. The number of crimes, their seriousness, and the opportunity
       for the juvenile to reflect before each bad decision also makes it less likely
       that the aggregate sentence is constitutionally disproportionate even after
       taking youth and attendant characteristics into account.
             At the other end of the spectrum is a situation where an individual is
       involved in one event or makes one bad decision that, for various reasons,

                                             5
       may involve several separate crimes that do not merge into one another for
       sentencing purposes and for which consecutive sentences may be imposed.
       Here, the argument to treat a lengthy stacked sentence as if it were a de facto
       life sentence is strongest. There is little, if any, opportunity to reflect upon
       or abandon the underlying conduct between individual offenses. The initial
       decision should usually be treated the same as one to commit a single
       criminal offense carrying a sentence of life without parole.

Id. at 356-57.5

       Individualized sentencing process

       In Miller v. Alabama, 567 U.S. 460, 479 (2012), the Supreme Court held that “the

Eighth Amendment forbids a sentencing scheme that mandates life in prison without

possibility of parole for juvenile offenders.” The Court reasoned that “[b]y making youth

(and all that accompanies it) irrelevant to imposition of that harshest prison sentence, such

a scheme poses too great a risk of disproportionate punishment.” Id. In Montgomery v.


       5
         In Carter, the Court applied this two-step analysis to a case of a defendant who
had been sentenced to serve four consecutive 25-year terms – i.e., a total of 100 years in
prison – for convictions on four counts of first-degree assault. Under Maryland Code,
Correctional Services Article, §7-301(c)(1)(i), the defendant would not be eligible for
parole until he had served half of the aggregate sentence for violent crimes – 50 years. The
Court concluded that the sentence, if it had been imposed for a single conviction, would be
considered a de facto sentence of life without parole under most of the benchmarks: the
50-year period of parole ineligibility far exceeded the time of parole eligibility for a
defendant sentenced to life in prison in Maryland (15 years at that time), exceeded the
threshold duration recognized by most courts and legislatures (significantly less than 50
years), and would not afford the defendant an opportunity for release until after the typical
retirement date for someone of his age. 461 Md. at 362.

       The Court therefore moved on to the second step of the analysis. It determined that
the circumstances of the defendant’s stacked sentence were toward the lower end of the
spectrum. While the crimes were serious, they were all part of a single, brief incident.
Moreover, the defendant had been convicted as an aider and abettor of the offenses, rather
than as a principal. The Court concluded that the defendant’s aggregate sentence amounted
to one of life without parole and concluded that he must be resentenced to comply with the
Eighth Amendment, as interpreted in Graham. 461 Md. at 363-64.
                                              6
Louisiana, 577 U.S. 190, 208-09 (2016), the Court clarified that Miller announced a

substantive rule of constitutional law with retroactive effect. The Court explained that

Miller’s substantive guarantee – that a juvenile convicted of homicide will not be subject

to a mandatory sentence of life without parole – necessarily has a procedural component,

namely, “a hearing where ‘youth and its attendant characteristics’ are considered as

sentencing factors.” Id. at 209-10, quoting Miller, 567 U.S. at 465.

       Miller and Montgomery did not impose a formal factfinding requirement to satisfy

the procedural component, instead leaving it to the states to implement the Court’s holding

within their own criminal legal systems. Montgomery, 577 U.S. at 211. This led to some

confusion regarding what procedure, if any, a sentencing court must follow before

imposing a discretionary life without parole sentence for a juvenile homicide offender. The

Supreme Court recently addressed this issue, holding that “[i]n a case involving an

individual who was under 18 when he or she committed a homicide, a State’s discretionary

sentencing system is both constitutionally necessary and constitutionally sufficient.” Jones

v. Mississippi, 141 S. Ct. 1307, 1313 (2021). The Court explained that an on-the-record

sentencing explanation is not required; “if the sentencer has discretion to consider the

defendant’s youth, the sentencer necessarily will consider the defendant’s youth, especially

if defense counsel advances an argument based on the defendant’s youth.” Id. at 1319

(emphasis in original).

       2.     The Juvenile Restoration Act

       In 2021, the General Assembly enacted the Juvenile Restoration Act (“JUVRA”)

over the Governor’s veto. Chapter 61, Laws of Maryland 2021, codified at Maryland Code,

                                             7
Criminal Procedure Article (“CP”), §§6-235, 8-110. JUVRA made three significant

changes to sentencing practices in Maryland for juvenile offenders convicted as adults.

Specifically, it gave a sentencing court discretion to impose a sentence less than the

minimum otherwise required by law, prospectively banned sentences of life without the

possibility of parole, and authorized a juvenile offender sentenced before its effective date

(October 1, 2021) who has spent more than 20 years in prison to file a motion to reduce

the remaining sentence. Only the final provision is relevant here.

       An eligible offender who files a motion to reduce the offender’s remaining sentence

is entitled to a hearing at which the offender must be present, either in person or by video.

CP §8-110(b).     Notice of the hearing must be given to the victim or the victim’s

representative. Id. Both the offender and the State may introduce evidence in support of

or in opposition to the motion. Id. Following the hearing, the court may reduce the duration

of the offender’s sentence if the court concludes that (1) the individual is not a danger to

the public; and (2) the interests of justice will be better served by a reduced sentence. CP

§8-110(c). The statute outlines 10 factors – as well as “any other factor the court deems

relevant” – that a court is to consider and address in a written decision, including: the

individual’s age at the time of the offense; the nature of the offense and the history and

characteristics of the individual; any statement offered by or on behalf of a victim of the

offense; whether the individual has demonstrated maturity, rehabilitation, and fitness to

reenter society; the extent of the individual’s role in the offense and whether and to what

extent an adult was involved in the offense; and the diminished culpability of a juvenile as

compared to an adult. CP §8-110(d). If the offender’s motion is denied or granted in part,

                                             8
the offender may file another motion after three years. A third and final motion may be

filed after an additional three-year waiting period. CP §8-110(f). Relief sought under

JUVRA is distinct from and does not affect other terms of the sentence, such as the

offender’s opportunity to seek parole.

B.      Facts and Proceedings

       1.     The Burglary and Murder

       In November 2009, Mr. Jedlicka, then age 16, participated in a late-night home

invasion in Cecil County with three other young men: Joel Milburn (19), Anthony Melchor

(16), and Karl Gladden-Postles (21). Mr. Milburn, the ringleader, believed that there was

money in the home and had recruited the others to commit the burglary. In the middle of

the night, the four conspirators forcefully entered the home while its occupants – Terry,

Geraldine, Terri Ann, and Tara McCoy – slept. At least three of the young men, including

Mr. Jedlicka, carried firearms.

       Several of the men, including Mr. Jedlicka, forced their way into the bedroom of

Terry and Geraldine McCoy, threatening to shoot them. During the episode, one of the

assailants struck Terry McCoy in the eye, causing permanent injury. Terry and Geraldine

McCoy were then ordered to unlock two safes, which were emptied by the assailants. In

another room of the house, Mr. Gladden-Postles fatally shot Terri Ann McCoy. Shortly

thereafter, the group fled the house with jewelry taken from the McCoys’ safes. They made

their way to Mr. Jedlicka’s home in Delaware, where they stored the jewelry until they sold

it some days later.



                                            9
       In February 2010, police obtained an arrest warrant for Mr. Jedlicka, but were

unable to locate him at his residence in Delaware. A month later, he and Mr. Milburn were

apprehended in Miami, Florida.

       2.     The Trial and Sentencing

       The four participants in the burglary were indicted in the Circuit Court for Cecil

County. Three of the conspirators pled guilty; Mr. Jedlicka elected a bench trial. Mr.

Melchor, who had pled guilty to armed robbery pursuant to a plea agreement with the State,

testified at the trial and identified Mr. Jedlicka as one of the participants in the home

invasion.

       At the conclusion of the three-day trial in September 2010, the Circuit Court found

Mr. Jedlicka guilty of common law conspiracy, first-degree felony murder, armed robbery,

first-degree assault, first-degree burglary, theft of property valued over $100,000, and use

of a firearm in the commission of a felony.

       Mr. Jedlicka was sentenced on May 14, 2011. The State sought a sentence of life

without the possibility of parole. Defense counsel, emphasizing Mr. Jedlicka’s youth and

diminished role in the offense, asked for a sentence of life imprisonment with all but 15

years suspended. A pre-sentence investigation report was completed. In addition, the

defense offered the testimony of a clinical psychologist who had evaluated Mr. Jedlicka

and produced a report concerning his potential for rehabilitation that was submitted to the

court. The psychologist, formerly an official at the Patuxent Institution, testified that he

believed that Mr. Jedlicka was suitable for placement in the youth program at Patuxent.



                                              10
       In announcing Mr. Jedlicka’s sentence following the psychologist’s testimony, the

Circuit Court stated that it was “extremely difficult” to devise an appropriate sentence. The

court referred to the sentences given to two of Mr. Jedlicka’s conspirators following their

guilty pleas. Mr. Milburn, whom Mr. Melchor had identified as the mastermind of the

burglary, had pled guilty to first-degree murder and was sentenced to life imprisonment

with all but 40 years suspended. Mr. Gladden-Postles, the shooter, had pled guilty mid-

trial to first-degree murder and received a sentence of life imprisonment with all but 75

years suspended. The court explained that, in its view, “Mr. Jedlicka should not serve a

sentence as long as the shooter, but I think he certainly deserves a sentence longer than that

given to Mr. Milburn.” Accordingly, the court sentenced Mr. Jedlicka to life imprisonment

with all but 60 years suspended for the first-degree murder conviction and imposed an

aggregate concurrent term of 60 years of incarceration followed by five years of probation,

comprised of consecutive sentences for the armed robbery (20 years), first-degree assault

(15 years), first-degree burglary (10 years), theft (10 years), firearms offense (5 years), and

conspiracy (suspended sentence) charges. Thus, the overall sentence was a 60-year period

of incarceration to be followed by five years of probation.

       Mr. Jedlicka appealed, and the Court of Special Appeals affirmed his convictions in

an unreported opinion. Jedlicka v. State, No. 197, Sept. Term 2011 (Md. Ct. Spec. App.

May 16, 2012).

       3.     Parole Eligibility

       A defendant who was sentenced to life in prison before October 1, 2021, as Mr.

Jedlicka was, is eligible for parole after serving 15 years (or the equivalent of 15 years

                                              11
taking into account diminution credits). Maryland Code, Correctional Services Article

(“CS”), §7-301(d)(1)(i). However, a different period for parole eligibility pertains to the

concurrent term-of-years sentence that he is serving. In particular, an offender serving a

term-of-years sentence for violent crimes must serve half of the aggregate sentence for

those violent crimes before becoming parole eligible. CS §7-301(c)(1)(i). The Parole

Commission has determined that 50 years of Mr. Jedlicka’s 60-year aggregate sentence

correspond to convictions for violent crimes – all but the 10 years for the theft conviction.

Accordingly, he becomes eligible for parole after serving 25 years of that aggregate

sentence.

       When an offender is serving concurrent terms of imprisonment with different parole

eligibility dates, the longer period for parole eligibility controls. CS §7-301(c)(1)(ii). The

parties agree that Mr. Jedlicka will be for eligible for parole in March 2035 after serving

25 years in custody.

       4.     Motion to Correct an Illegal Sentence

       On August 29, 2017, Mr. Jedlicka filed a motion to correct an illegal sentence

pursuant to Maryland Rule 4-345(a), arguing that his sentence violated the Eighth

Amendment as interpreted by the Supreme Court in its recent decisions. The Circuit Court

held a hearing on February 22, 2018 and thereafter denied the motion.

       Mr. Jedlicka noted a timely appeal. The Court of Special Appeals stayed his appeal

pending resolution by this Court of several cases that raised issues regarding the

constitutional limits on the sentencing of juvenile offenders.         This Court issued a

consolidated opinion in Carter resolving those cases on August 29, 2018.

                                             12
       In light of the Carter opinion, the Court of Special Appeals lifted the stay to resolve,

in an unreported decision, four questions presented by Mr. Jedlicka. Jedlicka v. State, 2019

WL 2950049 (Md. Ct. Spec. App. 2019). All of those questions concerned the application

and interpretation of the Carter opinion and recent Supreme Court decisions regarding the

sentencing of juvenile offenders. Two of those questions are before us.

       First, Mr. Jedlicka argued that his term-of-years sentence, under which he must

serve 25 years before he is eligible for parole, was illegal under the portion of the Carter

opinion concerning de facto sentences of life without parole because his sentence denied

him a meaningful opportunity to obtain release as required by the Eighth Amendment.

Applying the analysis described in Carter, the Court of Special Appeals disagreed,

concluding that Mr. Jedlicka’s sentence was not a de facto sentence of life without parole

and affords Mr. Jedlicka the meaningful opportunity to obtain release. In addition, the

intermediate appellate court noted that Mr. Jedlicka had been convicted of homicide, in

contrast to the petitioner in Carter. 2019 WL 2950049 at *6.

       Second, Mr. Jedlicka contended that his sentence was unconstitutional because he

did not receive an individualized sentencing hearing at which the sentencing court

expressly considered his youth and attendant circumstances. The Court of Special Appeals

rejected that argument, relying on its opinion in Hartless v. State, 241 Md. App. 77 (2019).

In Hartless, the intermediate appellate court had held that the individualized sentencing

process described by the Supreme Court’s Miller and Montgomery decisions is required

only for juvenile offenders sentenced to life without parole. 241 Md. App. at 83-92.



                                              13
      We initially granted Mr. Jedlicka’s petition for a writ of certiorari in order to review

five questions.   On joint motion of the parties, three of those questions were later

withdrawn. The questions that remain are: (1) whether Mr. Jedlicka’s aggregate 60-year

sentence, during which he is ineligible for parole for 25 years, violates the Eighth

Amendment and parallel provisions of the Maryland Constitution; and (2) whether Mr.

Jedlicka was entitled to the individualized sentencing proceeding described in Miller and

Montgomery and failed to receive it.

                                             II

                                        Discussion

A.    Standard of Review

      Under Maryland Rule 4-345(a), a court may correct an illegal sentence at any time.

The legality of a sentence is a question of law that an appellate court reviews de novo.

Bailey v. State, 464 Md. 685, 696 (2019). A sentence that constitutes cruel and unusual

punishment under the Eighth Amendment or the Maryland Declaration of Rights is an

illegal sentence for purposes of Maryland Rule 4-345(a). Harris v. State, 479 Md. 84, 113

(2022); see also Randall Book Corp. v. State, 316 Md. 315, 322 (1989).




                                             14
B.     Whether Mr. Jedlicka’s Sentence Violates the Eighth Amendment

       1.     Whether the Sentence Equates to Life without Parole

       Mr. Jedlicka asserts that his sentence is illegal when it is considered on the spectrum

described in Carter. See Carter, 461 Md. at 346-63.6 In Mr. Jedlicka’s view, the Carter

decision established a new form of proportionality review specific to cases involving

juveniles convicted as adults. This is a misreading of Carter. In the portion of that opinion

upon which Mr. Jedlicka relies, the Court applied a test for determining whether a lengthy

sentence imposed on a juvenile non-homicide offender expressed as a term of years equated

to a de facto sentence of life without the possibility of parole – the type of sentence that the

Eighth Amendment categorically bars for such an offender. While the Court in Carter

referenced some of the principles from cases concerning the proportionality of a sentence,

it left untouched this Court’s existing method of Eighth Amendment proportionality

review. See Carter, 461 Md. at 356; see also Part II.B.2 of this opinion below.

       As explained in Part I.A.1 of this opinion, a court would consider the spectrum

described in Carter as the second part of a test to determine the constitutionality of a

“stacked sentence” – a term of years comprised of consecutive sentences imposed for

convictions of multiple offenses – when the cumulative term-of-years sentence would

otherwise appear to be a de facto sentence of life without parole. There would be no



       6
          The approach outlined in that section of the Carter opinion has sometimes been
dubbed the “spectrum analysis.” Although perhaps a useful shorthand, that phrase may
suggest the application of a sophisticated scientific test involving chemistry or physics. In
fact, it is a simple effort to apply common sense to determine the Eighth Amendment
constraint on a lengthy aggregate sentence based on multiple convictions.
                                              15
occasion for a reviewing court to consider that spectrum if the term-of-years sentence was

imposed for a single conviction, or if the period of parole ineligibility does not potentially

deny the offender a meaningful opportunity for release and therefore does not equate to life

without parole.

       The Court of Special Appeals properly determined that Mr. Jedlicka’s 60-year

aggregate sentence, under which he will become eligible for parole after serving 25 years,

does not deny him a meaningful opportunity to obtain release and is therefore not a de facto

sentence of life without the possibility of parole. Mr. Jedlicka bases much of his argument

on the fact that he will be eligible for parole 10 years later than if he had been sentenced

only to life with the possibility of parole, for which he would become eligible for parole

after 15 years in custody. But that does not mean that his 60-year sentence equates to a life

sentence. Mr. Jedlicka’s parole eligibility date is March 2035, at which time he will be in

his early 40s. This is less than the natural life expectancy of a 16-year-old offender, and

also less than the typical retirement age. The minimum period of incarceration is also well

below the 50-year period derived in Carter as the threshold accepted by many states as the

point at which a term of years crosses the line into a de facto life-without-parole sentence.

See Carter, 461 Md. at 352 n.40 (collecting cases). Finally, with reference to legislative

reforms in other states in the wake of Graham, many of those legislative efforts make




                                             16
juvenile offenders sentenced to life with the possibility of parole or lengthy terms of years

eligible for some form of earlier release in a range of 15 to 25 years.7

       Considered against these benchmarks, Mr. Jedlicka’s sentence plainly does not

constitute a de facto sentence of life without the possibility of parole. Thus, there is no

need to move to the second step of the analysis and decide where along the spectrum of

stacked sentences Mr. Jedlicka’s sentence belongs.8 Mr. Jedlicka argues that the Court of

Special Appeals erred in failing to analyze case-specific factors in concluding that his

sentence did not constitute life without parole. Those case-specific factors, however, are

only relevant if a reviewing court reaches the second part of the analysis.



       7
         See Virginia Code, §53.1-165.1(E) (all juvenile offenders eligible for parole after
serving 20 years); West Virginia Code §61-11-23 (all juvenile offenders eligible for parole
after serving 15 years); Nevada Revised Statutes §213.12135 (a juvenile offender
convicted as an adult of a crime that resulted in the death of one victim is eligible for parole
after 20 years); Louisiana Revised Statutes §15:574.4(D)-(G), (J) (most juvenile offenders
sentenced to life with the possibility of parole or a lengthy term of years eligible for parole
after 25 years); Massachusetts General Laws ch. 279, §24 (first parole eligibility date for
juveniles convicted of first-degree murder must be between 20 and 30 years); D.C. Code
§24-403.03 (allowing a defendant sentenced for a crime committed before the defendant’s
25th birthday to file a motion for reduction of sentence after serving 15 years); Cal. Penal
Code §3051(b) (all juvenile offenders eligible for parole after 15-25 years).
       8
         If that analysis had a bearing on the issues in this case, Mr. Jedlicka’s term-of-
years sentence appears to be closer to the end of the spectrum at which a reviewing court
should consider a stacked sentence as a single conviction. See Carter, 461 Md. at 363.
Like the convictions of the defendant considered in that part of the Carter opinion, all of
Mr. Jedlicka’s convictions relate to a single criminal episode; this was not a crime spree
during which Mr. Jedlicka repeatedly made the decision to engage in criminal conduct; Mr.
Jedlicka was not alleged to be the ringleader; he did not fire the fatal shots; and, indeed, it
is not clear that he personally committed any violent acts against the McCoys. However,
considering Mr. Jedlicka’s stacked sentence as a single sentence has no bearing on our
conclusion that it is not a de facto sentence of life without parole.

                                              17
       When considering whether a sentence is a de facto sentence of life without parole,

a court considers not only parole eligibility, but also the availability of other routes to a

“meaningful opportunity to obtain release based on demonstrated maturity and

rehabilitation.” Graham, 560 U.S. at 75. JUVRA guarantees an offender a hearing before

a judge and the opportunity to present evidence, and enumerates specific criteria for the

judge to consider. Mr. Jedlicka is eligible to have his homicide sentence reviewed and

potentially reduced after serving 20 years under the procedure created by JUVRA. CP §8-

110. Depending on how JUVRA is determined to apply to his aggregate concurrent

sentence for his other convictions, he may also have a meaningful opportunity for release

under JUVRA.9

       Finally, the Carter analysis for stacked sentences applies to juvenile non-homicide

offenders. While Mr. Jedlicka asks this Court to consider his 60-year sentence for robbery,

assault, theft, and a firearms offense apart from his life sentence with all but 60 years

suspended for first-degree felony murder, he is, in fact, a homicide offender.

       Mr. Jedlicka’s sentence is not an unconstitutional sentence of life without parole

under the analysis in Carter.



       9
         As noted in Farmer v. State, ___ Md. ___, ___ (2022), slip op. at 26, there are
several open questions concerning the application of JUVRA. Of relevance here, the
statute provides that an offender is eligible to file a motion after being imprisoned 20 years
“for the offense.” CP 8-110(a)(3). It is not immediately clear whether an offender serving
consecutive sentences could, 20 years into the offender’s aggregate term of incarceration,
move to reduce the aggregate remaining sentence, or merely the sentence the offender is
then serving. The answer to that question may determine the extent to which JUVRA
functions as a meaningful opportunity for release. However, the parties have not briefed
this question, and we need not resolve it at this time.
                                             18
       2.     Whether the Sentence is Grossly Disproportionate

       Mr. Jedlicka has sought to recast Carter as establishing a method for an as-applied

proportionality review specific to juvenile offenders. In doing so, he has combined two

distinct lines of Eighth Amendment case law. This Court and the Supreme Court have

acknowledged that “the Eighth Amendment encompasses a narrow proportionality

principle prohibiting ‘grossly disproportionate’ sentences.” State v. Stewart, 368 Md. 26,

31 (2002), quoting Harmelin v. Michigan, 501 U.S. 957, 997 (1991) (Kennedy, J.,

concurring). In Graham, the Supreme Court explained that “[t]he Court’s cases addressing

the proportionality of sentences fall within two general classifications. The first involves

challenges to the length of term-of-years sentences, given all the circumstances in a

particular case.   The second comprises cases in which “the Court implements the

proportionality standard by certain categorical restrictions.” 560 U.S. at 59. Carter is an

example of the latter – a case in which this Court considered the application of the

categorical restriction announced in Graham.

       When evaluating a sentence for gross disproportionality, a court first considers

whether a sentence appears “grossly disproportionate” by considering “the seriousness of

the conduct involved, the seriousness of any relevant past conduct …, any articulated

purpose supporting the sentence, and the importance of deferring to the legislature and to

the sentencing court. … If these considerations do not lead to a suggestion of gross

disproportionality, the review is at an end.” Thomas v. State, 333 Md. 84, 95 (1993). If

the threshold analysis does suggest gross disproportionality, then the court engages in a

more detailed comparative analysis prescribed by the Supreme Court:

                                            19
       [A] court’s proportionality analysis under the Eighth Amendment should be
       guided by objective criteria, including (i) the gravity of the offense and the
       harshness of the penalty; (ii) the sentences imposed on other criminals in the
       same jurisdiction; and (iii) the sentences imposed for commission of the same
       crime in other jurisdictions.

Id. at 93, quoting Solem v. Helm, 463 U.S. 277, 292 (1983).

       This Court recently held that a sentence of life with the possibility of parole was not

grossly disproportionate for a juvenile offender convicted of first-degree felony murder.

Harris, 479 Md. at 122. To be sure, there are distinctions between the two cases. Notably,

the defendant in Harris was determined to be directly responsible for the death at issue in

that case, while Mr. Jedlicka was not the shooter in this case. Mr. Jedlicka also received a

lesser sentence of life with all but 60 years suspended. Mr. Jedlicka makes compelling

arguments about the relative culpability of juvenile offenders convicted of felony murder.

These are considerations, however, better addressed by the General Assembly. Maryland

law has long recognized the felony murder doctrine and applied it to both juvenile and

adult offenders. A sentence of life with all but 60 years suspended is not disproportionate

for the crime of first-degree murder. Mr. Jedlicka has not argued that any of the sentences

comprising his term-of-years sentence were disproportionate to the corresponding

convictions.

C.     Whether Mr. Jedlicka is Entitled to a New Individualized Sentencing Proceeding

       Mr. Jedlicka also argues that the life sentence with all but 60 years suspended that

he received for his first-degree felony murder conviction is inherently illegal because he

did not receive an individualized sentencing hearing at which the court considered the

distinctive attributes of youth. Mr. Jedlicka argues that all juvenile homicide offenders,

                                             20
even those sentenced under a discretionary sentencing scheme, are entitled to this

heightened procedure under the Eighth Amendment or, in the alternative, Article 16 and

Article 25 of the Maryland Declaration of Rights, the analogs to the Eighth Amendment in

the Maryland Constitution.10

       This Court recently rejected a similar argument in Harris, a case in which the

petitioner made a similar challenge to the constitutionality of the life-with-parole sentence

that he received after being convicted of first-degree felony murder. The Court concluded

that parole-eligible sentences are not within the scope of Miller’s individualized sentencing

requirement. 479 Md. at 116 (“Montgomery held that a Miller violation can be remedied

simply by making an offender eligible for parole, thus sentences that are already parole-

eligible cannot also violate Miller.”).

       In his attempt to expand the reach of Miller to parole-eligible sentences, Mr.

Jedlicka focuses on a passage from Carter in which this Court summarized the Supreme

Court’s relevant Eighth Amendment cases. One item on that bulleted list reads: “With

respect to juvenile offenders convicted of homicide[] there must be an individualized

sentencing process that takes account of the offender’s youth[.]” 461 Md. at 317. That

principle was derived from Miller and Montgomery, both of which specifically addressed

life-without-parole sentences for juvenile offenders. The bulleted list was not an effort to




       10
           Article 16, constraining legislative action, prohibits the making of a law that
“inflict[s] cruel and unusual” punishments. Article 25 prohibits the imposition of “cruel or
unusual” punishments in the courts.
                                             21
add to the principles set forth in those cases, and it does not announce a distinct procedural

right under Maryland law for all juvenile homicide offenders.11

       The Court also concluded in Harris that the Maryland Declaration of Rights does

not provide any additional protections for juvenile offenders sentenced to life in prison

with the possibility of parole. 479 Md. at 121. The Court reiterated that, while this Court

has repeatedly indicated that “‘there is some textual support for finding greater protection

in the Maryland constitutional provisions’ … we have usually construed Article 25 [of the

Maryland Declaration of Rights] to ‘provide the same protection as the Eighth

Amendment.’” Id. at 120, quoting Carter, 461 Md. at 308 n.6. Rather than analyze the

text of the Maryland provisions to support a divergent interpretation, Mr. Jedlicka bases

his argument for a novel construction primarily upon Leidig v. State, 475 Md. 181 (2021),

a recent decision in which this Court opted to resolve a Confrontation Clause issue on

Maryland constitutional grounds rather than under the Sixth Amendment.

       The circumstances that compelled the outcome in Leidig are not present in Mr.

Jedlicka’s case. Leidig was the product of this Court’s effort to resolve a question for

which the Sixth Amendment lacked a clear answer, owing to multiple shifts in the Supreme

Court’s Confrontation Clause cases that have generated significant confusion in the lower

courts. While the Supreme Court’s interpretation of the Eighth Amendment has certainly


       11
           As the Court of Special Appeals observed when faced with an identical argument
based on Carter: “[T]his proposed right [to an individualized sentencing process] would
have far-reaching implications for all juveniles who have previously been convicted of
homicide in the State of Maryland. If the Court of Appeals intended to recognize this new
right, it is unreasonable to believe that the right would be presented via a bullet point
summary of Supreme Court authority.” Hartless, 241 Md. App. at 90.
                                             22
evolved over the last two decades, it is not nearly so murky. Rather than asking this Court

to resolve a question that the Supreme Court has not answered, Mr. Jedlicka urges the Court

to conclude that the Maryland Constitution offers protection that the Eighth Amendment

does not. He has not provided a compelling reason for us to do so for a life-with-parole

sentence.

       Finally, Mr. Jedlicka argues that a sentence should not be upheld where the record

clearly indicates that the sentence imposed was based on improper considerations in the

juvenile offender context. He points to the sentencing court’s remarks immediately

preceding the announcement of his sentence: “In the Court’s view, Mr. Jedlicka should

not serve a sentence as long as the shooter, but I think he certainly deserves a sentence

longer than that given to Mr. Milburn.” Mr. Jedlicka contends that the sentencing court

only considered the sentences imposed on his codefendants in determining his own

sentence. The record does not support that conclusion.

       Prior to sentencing, the court ordered a pre-sentence investigation report, and

defense counsel submitted a 25-page psychological evaluation of Mr. Jedlicka prepared by

a licensed clinical psychologist. That report included extensive descriptions of how Mr.

Jedlicka’s psychological profile and his youth may have impacted his judgment. At the

sentencing hearing, the psychologist testified that Mr. Jedlicka’s judgment was poor, even

as compared to that of a typical adolescent. The psychologist also discussed the influence

that Mr. Milburn – who planned the crime – had over Mr. Jedlicka in the absence of a

positive male role model in his family. The psychologist opined that Mr. Jedlicka had



                                            23
strong rehabilitative potential and would be a good fit for the youth program at the Patuxent

Institution.

        Shortly after the psychologist testified, the judge stated that it “was extremely

difficult for a judge to appropriately arrive at a sentence in this case” and said he had

“thought a long time about this matter.” While an appellate court cannot read the mind of

the sentencing judge, this record does not support a conclusion that the sentencing judge

disregarded either the written report or the live testimony of the clinical psychologist.

                                             III

                                        Conclusion

       Neither Mr. Jedlicka’s life sentence with all but 60 years suspended for the homicide

charge nor his concurrent 60-year aggregate sentence for the other offenses is inherently

illegal. His term-of-years sentence does not amount to a de facto sentence of life without

parole, his sentence is not grossly disproportionate, and he was not entitled to any

additional procedural protections at sentencing.

                            JUDGMENT OF THE COURT OF SPECIAL APPEALS
                            AFFIRMED. COSTS TO BE PAID BY PETITIONER.




                                             24